Citation Nr: 0214841	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  00-21 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the decision to reduce the rating of the veteran's 
service-connected anxiety neurosis from 50 percent to 30 
percent effective August 9, 1948, was the product of clear 
and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington, (RO), which held that the June 9, 1948 
rating decision to reduce the evaluation of the veteran's 
anxiety neurosis from 50 percent to 30 percent was not the 
product of CUE.

In an October 2000 statement, the veteran's attorney 
representative at that time informed VA that he was 
withdrawing as the veteran's attorney of record.  38 C.F.R. 
§ 20.608(a) (2001).  Insofar as the attorney submitted this 
notice prior to the certification of this appeal to the 
Board, and a copy was sent to the veteran, the Board accepts 
the withdrawal.  See 38 C.F.R. § 20.608 (2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The rating decision of January 1946, which granted 
service connection and assigned a 50 percent rating for 
anxiety neurosis, was based upon the service medical records, 
which showed that the veteran's psychiatric disorder was 
manifested by severe impairment.

3.  The June 9, 1948 rating action, which reduced the 
evaluation of the veteran's anxiety neurosis from 50 percent 
to 30 percent, effective August 9, 1948, was based upon a VA 
psychiatric examination that revealed the veteran's anxiety 
disorder was manifested by moderate impairment; that decision 
was not undebatably erroneous.


CONCLUSION OF LAW

The June 9, 1948, rating decision, which reduced the 
evaluation of the veteran's anxiety neurosis from 50 percent 
to 30 percent, effective August 9, 1948, was not the product 
of CUE.  38 C.F.R. § 3.105(a) (2001); VA Regulation No. 2[a], 
pt. II, par. III; Department of Veterans Affairs Regulations 
1009[e] (effective January 25, 1936 to December 31, 1957); VA 
Regulations And Procedures 1172(A) (1942).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, was 
enacted.  VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), 
the Court of Appeals for Veterans Claims held that the VCAA 
was not applicable to motions alleging CUE in decisions of 
the Board.  More recently the Court concluded, in affirming a 
Board finding of no CUE in an RO decision, that the VCAA is 
not applicable to CUE matters.  Parker v. Principi, 15 Vet. 
App. 407 (2002).  Accordingly, the Board finds that the VCAA 
is not applicable to this motion as a matter of law.  

The veteran maintains, in substance, that a June 9, 1948 
rating decision reducing his evaluation from 50 percent to 30 
percent was the product of CUE because the evidence of record 
failed to show that his disability had improved.  The veteran 
asserts that the CUE in the June 1948 rating decision 
resulted in later errors in rating decisions dated in 1949, 
1953 and 1961.  Accordingly, a favorable determination is 
requested.

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable"" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law, that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).

In order to determine whether the June 9, 1948 rating 
decision constituted CUE, the Board must review the evidence 
which was of record at the time of that rating decision.  A 
determination of CUE must be based on the record and the law 
that existed at the time of the prior unappealed decision.  
See Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (citing Russell, 
3 Vet. App. at 314).

The evidence of record at the time of the June 9, 1948 rating 
decision included the veteran's service medical records, 
which included a report of separation psychiatric examination 
of the veteran, dated in December 1945, that included an 
assessment of anxiety state, severe, combat, manifested by 
dizziness, fainting.  A January 1946 rating decision granted 
the veteran service connection for anxiety neurosis, 
evaluated as 50 percent disabling, effective December 1945.  

The report of a May 1948 VA examination sets forth the 
veteran's complaints and objective findings.  The veteran was 
diagnosed with anxiety reaction, chronic and moderate, and 
concussion, cerebral.  The veteran's incapacity was noted to 
be moderate.  
The veteran submitted additional service medical records 
after June 9, 1948, which were reviewed by a June 29, 1948 
rating decision.  The service medical records date-stamped 
received shortly after the June 9, 1948 rating decision are 
negative for the veteran's anxiety neurosis, or any other 
psychiatric condition.  Rather, they consist of two pages of 
1943 clinical records and nurse's notes showing that the 
veteran was transferred to the Fort Lewis, Washington, 
Hospital where he was treated for mumps.  

Correspondence to the veteran dated in July 2, 1948, informed 
him that the additional service medical records did not 
change the proposed reduction, and that he would continue to 
receive $55.20 a month in VA benefits.  The Board notes that 
this amount was not the amount actually paid to the veteran 
at that time, but rather was the proposed rate, to be 
effective August 9, 1948.  A private medical statement  was 
received on August 9, 1948.  That statement, from an 
osteopathic physician and surgeon, noted that the veteran had 
headaches, a partial loss of consciousness, shrapnel scars, 
and a decreased left knee jerk.  The physician opined that, 
because of the veteran's subjective symptoms "it is my 
opinion that this patient has at least a 50% disability".  
An August 10, 1948, rating decision held that this the 
evidence did not warrant a change in the veteran's 30 percent 
evaluation.  

Turning to the first element of CUE, a review of the evidence 
of record at the time of the June 1948 rating decision shows 
that the correct facts, as they were known at that time, were 
before the adjudicator.  The veteran's service medical 
records appeared complete at that time.  The additional 
service medical records that the veteran submitted shortly 
after the June 9, 1948 rating decision were not relevant to 
the issue of the degree of disability caused by an anxiety 
disorder.  In fact, as noted above, a review of the 
additional service medical records by the Board demonstrates 
that they were completely silent as to the veteran's anxiety 
neurosis.  These additional service medical records were 
reviewed by the RO within the 60-day period, and did not 
change the outcome of the proposed reduction.

In so finding, the Board recognizes the decision by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).  This decision holds that a lapse in the duty to 
assist the veteran may rise to the level of a grave 
procedural error.  The Court of Appeals for Veterans Claims 
(Court) has held that Hayre should be applied conservatively. 
Simmons v. West, 14 Vet. App. 84, 89 (2000).  In Simmons the 
Court noted that the Federal Circuit seemed to place 
substantial weight on three factors.  First, the Federal 
Circuit noted that the VA assistance sought was specifically 
requested.  Second, the Hayre opinion stressed the lack-of-
notice element of that case that may "undermine[] the 
operation of the veterans' benefits system by altering its 
manifestly pro-claimant character and jeopardizing the 
veteran's ability to appeal in what may appear to be a 
fundamentally unfair manner."  Third, the Simmons Court noted 
that the Federal Circuit in Hayre seemed to have considered 
the particularly vital role that SMRs can play in determining 
the question of in-service incurrence of a disability.  Id.

The facts of the present case fail to satisfy two of the 
three Simmons criteria for application of Hayre.  Here, there 
is no indication that the veteran ever specifically requested 
that any particular service medical records be obtained, or 
that he could have been mislead by any notices pertaining to 
his service medical records that he did or did not receive.  

Moreover, the veteran has not contended, nor is it the case, 
that the two pages of service medical records he submitted 
shortly after the June 9 1948 rating decision were relevant 
to the issue of whether a reduction of his disability 
evaluation was warranted.  In short, the Board does not find 
that the RO committed error when it made its June 1948 
decision based on the service medical records of record at 
that time.  The service medical records reviewed at that time 
were in fact the only service medical records with any 
relevance to the severity of the veteran's service-connected 
anxiety neurosis.  Even had the two additional service 
medical records been part of the record at the time of the 
June 9, 1948 rating decision, their presence would not have 
manifestly changed the outcome of that rating decision at the 
time it was made.  Damrel, supra.  Moreover, the RO issued a 
rating action immediately after receipt of the two page of 
service medical records finding, in essence, that the 
additional evidence was not relevant and did not rebut the 
proposed reduction.
The Board also finds that the statutory regulatory procedural 
provisions extant at the time of the June 9, 1948 rating 
decision were correctly applied.  In this regard, the Board 
notes that a June 1948 letter to the veteran referred to the 
recent VA examination report, informed him of the proposed 
reduction and effective date, informed the type of evidence 
required to show that the reduction was not warranted, and 
provided a 60 day period during which he could submit such 
evidence.  Thus, the RO notice letter followed the reduction 
procedures.  38 C.F.R. § 3.172 in accord with 3.344 currently 
in effect.

To further elaborate on the procedural requirements in June 
1948, the Board notes that, first, the RO issued a rating 
decision at that time setting forth the material facts and 
reasons for the proposed reduction.  Specifically, the RO 
indicated that the veteran's service-connected anxiety 
disorder had improved.  Secondly, in a letter dated in June 
1948, the RO notified the veteran of the proposed reduction 
and advised him that in the absence of evidence rebutting the 
RO's conclusion that his service-connected disability had 
improved, the reduction would become effective within sixty 
days, or on September 1, 1948.  The veteran submitted 
additional evidence shortly thereafter, which consisted of a 
statement from an osteopathic physician and surgeon that the 
RO found did not rebut it's conclusion that the anxiety 
disorder improved, and the proposed reduction became 
effective within the sixty-day period.  Finally, as 
indicated, the RO assigned the reduction an effective date of 
September 1, 1948, which reflects that the 50 percent 
disability evaluation continued for sixty days from the date 
of the June 1948 notice of reduction.

Inasmuch as the RO complied with the procedural requirements 
of R & PR 1009(e) in June 1948, the question becomes whether 
the reduction was proper based on R & PR § 1172(a), effective 
July 10, 1942 (the equivalent of 38 C.F.R. § 3.344), which 
governed the procedures of reduction for established ratings.

As to the substantive issue, the Board acknowledges at the 
outset that the law in effect at the time of the June 1948 RO 
decision proposing to reduce the rating for the veteran's 
service-connected anxiety disorder from 50 percent to 30 
percent required the RO to discuss whether there was a change 
in the mental condition, and that the change be permanent for 
disabilities subject to temporary or episodic improvement and 
that it was error for the RO to not cite the applicable law.  
See Regulation No. 2[a], pt. II, par. III; Department of 
Veterans Affairs Regulations 1009[e]; effective January 25, 
1936 to December 31, 1957.  While 38 C.F.R. § 3.344 did not 
exist in 1948, that regulation's predecessor, VA Regulations 
And Procedures (R&PR) 1172(A) (effective July 10, 1942), 
contained language that was substantially similar to that 
contained in the current regulation.  The pertinent portions 
of R&PR 1172(A) stated that:

Examinations less full and complete than those on which 
payments were authorized or continued, will not be used as 
the basis of reduction.  The type of disease, and the 
relationship between the former diagnosis and findings and 
the new diagnosis and findings must be closely examined.  
Ratings on account of diseases subject to temporary or 
episodic improvement, e.g., manic-depressive or other 
psychosis, epilepsy, psychoneurosis, coronary sclerosis 
(coronary occlusion or the anginal syndrome), bronchial 
asthma, gastric or duodenal ulcer, many skin diseases, etc., 
will not be reduced on any one examination except in those 
instances where all the evidence of record clearly warrants 
the conclusion that permanent improvement of physical or 
mental condition has been demonstrated.  Even though material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be permanent and can be maintained under the ordinary 
conditions of life, i.e., while employed, or, if unemployed, 
while actively seeking employment.

However, the Board finds that this error does not compel the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  38 C.F.R. § 20.1403(c).  The Court has held that 
failure to address a specific regulatory provision involves 
harmless error unless the outcome would have been manifestly 
different.  Fugo, 6 Vet. App. at 44.  Moreover, the Board 
notes that while the 1948 rating decision did not 
specifically cite to either of these regulations, in practice 
the RO did substantially comply with the law in effect at the 
time as it did include in its initial notice letter the 
statement that the veteran's anxiety disorder had improved to 
such an extent that the reduction was warranted.  Further, 
medical evidence of record at that time did indicate that 
there had been a improvement in the veteran's anxiety 
disorder from the time of the initial grant of service 
connection in 1945.  Specifically, the record reflects that 
the evidence relied upon in assigning the original rating of 
50 percent included an in-service psychiatric assessment of a 
severe (emphasis added) anxiety disorder (there was no 
relevant post-service medical evidence at the time of the 
original rating decision), whereas the June 1948 RO rating 
reduction decision relied heavily upon a May 1948 VA 
psychiatric examination, which resulted in an assessment of a 
moderate (emphasis added) anxiety disorder.  Moreover, the 
latter examination was more complete than the in-service 
assessment.  The Board is cognizant of the requirement that 
ratings on account of diseases subject to temporary or 
episodic improvement, such as psychoneurosis, will not be 
reduced on any one examination except in those instances 
where all the evidence of record makes it reasonably certain 
that the improvement will be permanent and can be maintained 
under the ordinary conditions of life.  Here, the 1948 VA 
psychiatric examination included a thorough history, a mental 
status evaluation, and an assessment that unequivocally found 
that the veteran's anxiety disorder was moderately disabling 
in degree.  Thus, the record supported the RO's finding that 
the veteran's psychiatric disorder had improved.  While the 
examiner or the RO at that time did not specifically state 
that the improvement was permanent, given the absence of any 
indication of post-service psychiatric treatment and the 
unequivocal assessment of moderate anxiety, it is the Board's 
judgment that the RO substantially complied with the 
regulation in question and, in any event, the result would 
not have been manifestly different but for the error of not 
fully addressing the language of the cited legal authority 
(R&PR 1172(A)).  That is, given the fact that the May 1948 
psychiatric evaluation finding moderate anxiety was much more 
thorough than the in-service assessment of severe anxiety, 
this error does not compel the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. § 
20.1403(c).  

As to the June 1948 statement from an osteopathic physician 
and surgeon, received shortly after the June 1948 proposal to 
reduce the rating in question that the RO found did not rebut 
it's conclusion that the anxiety disorder improved, the Board 
notes that, aside from the fact that the statement is not 
from a mental health specialist (e.g., psychiatrist, 
psychologist), the only symptoms noted were headaches and a 
partial loss of consciousness.  Moreover, the only objective 
findings related to shrapnel scars and a decreased left knee 
jerk.  While the physician opined that, because of the 
veteran's subjective symptoms "it is my opinion that this 
patient has at least a 50% disability", such is not an 
opinion that supports a 50 percent rating under the 
applicable rating criteria and certainly does not compel a 
conclusion that the reduction was improper absent specific 
findings that would support such a conclusion.  There is no 
indication that the physician performed a mental status 
examination or reviewed any of the relevant medical evidence 
in the claims file, to include the separation examination 
that resulted in the assignment of the 50 percent rating, and 
the May 1948 VA psychiatric examination that resulted in the 
reduction to 30 percent.

The Board is also cognizant of Dofflemeyer v. Derwinski, 2 
Vet. App. 277, 282 (1992), wherein the Court held that the 
failure to consider and apply either the provisions of 38 
C.F.R. § 3.343(a) or 38 C.F.R. § 3.344 (which, as noted 
above, are successors to R&PR 1172(A)), if applicable, 
renders a rating decision void ab initio.  However, as the 
foregoing discussion indicates, in making its June 9, 1948 
decision the RO substantially complied with R&PR 1172(A). 

Another matter that must be addressed is that, after the June 
1948 RO proposal to reduce the veteran's 50 percent rating 
and the receipt of the June 1948 osteopathic surgeon's 
statement shortly thereafter, and subsequent to the RO's 
August 10, 1948 rating action finding that this additional 
evidence did not rebut the proposed reduction, a statement 
dated June 30, 1949, and received by the RO on July 5, 1949, 
was submitted by the veteran's representative.  The statement 
listed all of the veteran's disabilities, both mental and 
physical.  The representative noted the veteran's complaints 
of headaches, nausea and dizzy spells greatly interfering 
with employment and he requested that "a very substantial 
compensation be continued".  The Board finds that this 
statement, while received within one year of the actual 
reduction of the 50 percent rating for the veteran's anxiety 
disorder to 30 percent (August 11, 1948), was received more 
than one year after the veteran received notice of the 
proposed reduction to be considered a timely notice of 
disagreement (38 C.F.R. § 20.302(a)) and, in any event, lacks 
the specificity required to be construed as a valid notice of 
disagreement.  Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 
2002); Gallegos v. Principi, U.S. Vet. App. No. 99-106 (July 
12, 2002).

Finally, the Board observes that there was an also error in 
the correspondence to the veteran that incorrectly informed 
him that he would continue to receive $55.20 a month in VA 
benefits, when in fact that amount was the proposed rate, to 
be effective August 9, 1948.  However, this error does not 
constitute the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made."  
Damrel, 6 Vet. App. at 245.  The correspondence was sent to 
the veteran after the June 9, 1948 rating decision had 
already been issued, it was not an error of substance and did 
not affect the decision to reduce the evaluation of the 
veteran's service-connected anxiety neurosis.

The Board appreciates that the veteran does not agree with 
conclusion the VA rating board reached on June 9, 1948.  
However, the Court has consistently stressed the rigorous 
nature of the concept of CUE; "clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  A disagreement with 
how the RO evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error. Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

In view of the foregoing, the Board determines that the June 
9, 1948 rating decision to reduce the evaluation of the 
veteran's anxiety neurosis from 50 percent to 30 percent, 
effective August 9, 1948, was not an "undebatable" error.  
Russell, 3 Vet. App. at 313 (defining CUE as an error that is 
"undebatable," in that "reasonable minds could only conclude 
that the original decision was fatally flawed").  As the June 
9, 1948 rating decision was supported by the evidence and law 
then of record, it was not the product of CUE.  

In light of the above, the Board finds that the veteran has 
failed to establish a valid claim of CUE, and thus his claim 
must be denied due to the absence of legal merit under the 
law.  See Luallen, 9 Vet. App. at 96; Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).


ORDER

The June 9, 1948 rating decision, which reduced the 
evaluation of the veteran's anxiety neurosis from 50 percent 
to 30 percent, effective August 9, 1948, was not the product 
of CUE, and thus the veteran's appeal is denied. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

